IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOSEPH CHANCY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1732

STATE OF FLORIDA,
DEPARTMENT OF
MANAGEMENT SERVICES,

      Appellee.


_____________________________/

Opinion filed December 2, 2014.

An appeal from the Circuit Court for Leon County.
John C. Cooper, Judge.

Marie A. Mattox of Marie A. Mattox, P.A., Tallahassee, for Appellant.

Thomas E. Wright, Assistant General Counsel, and Scott Foltz, Chief Litigation
Counsel, Department of Management Services, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, ROWE, and RAY, JJ., CONCUR.